DETAILED ACTION
This is in response to communication filed on 4/28/2022.
Status of Claims
Claims 1, 2, and 4 – 21 are pending, of which claims 1, 8, and 15 are in independent form.

Allowable Subject Matter
Claims 1, 2, and 4 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this application is the inclusion of the specific details of system data phase size is less than a transaction size, wherein processing the high priority transaction further comprises: sending a first data phase of the high priority transaction to the output buffer; and in response to receiving an acknowledgement from the output buffer, sending a second data phase of the high priority transaction to the output buffer, as are now included in independent claim 1, in combination with the other elements recited, which is not found in the prior art of record. 
The primary reason for the allowance of the claims in this application is the inclusion of the specific details of receiving the first transaction from a previous stage in a pipeline; determining the first transaction comprises a high priority transaction, a medium priority transaction, or a low priority transaction; in response to the high priority transaction, processing the high priority transaction by sending the high priority transaction to an output buffer; receiving a second transaction from the previous stage; determining the second transaction comprises a medium priority transaction or a low priority transaction; in response to the medium priority transaction, processing the medium priority transaction by: monitoring a full signal from the output buffer while sending the medium priority transaction to the output buffer; in response to the full signal asserted and no high priority transaction available from the previous stage, pausing processing of the medium priority transaction; in response to the full signal asserted and high priority transaction available from the previous stage, stopping processing of the medium priority transaction and processing the high priority transaction; in response to the full signal de-asserted, processing the medium priority transaction by sending the medium priority transaction to the output buffer; in response to the second transaction comprising a low priority transaction, processing the low priority transaction by: monitoring the full signal from the output buffer while sending the low priority transaction to the output buffer; in response to the full signal asserted and no high or medium priority transaction available, pausing processing of the low priority transaction; in response to the full signal asserted and a high or medium priority transaction available from the previous stage, stopping processing of the low priority transaction and processing the high or medium priority transaction; in response to the full signal de-asserted, processing the low priority transaction by sending the medium priority transaction to the output buffer, as are now included in independent claim 8, in combination with the other elements recited, which is not found in the prior art of record.
The primary reason for the allowance of the claims in this application is the inclusion of the specific details of a state machine in the L2 cache pipeline to: receive a first transaction from an input buffer coupled to a previous stage in the L2 pipeline; determine the first transaction comprises a high priority transaction, a medium priority transaction, or a low priority transaction; in response to the high priority transaction, process the high priority transaction by sending the high priority transaction to an output buffer; receive a second transaction from the input buffer; determine the second transaction comprises a medium priority transaction or a low priority transaction; in response to the medium priority transaction, process the medium priority transaction, wherein when the state machine processes the medium priority transaction, monitor a full signal from the output buffer while the medium priority transaction is sent to the output buffer; in response to the full signal asserted and no high priority transaction available from the input buffer, pause processing of the medium priority transaction; in response to the full signal asserted and a high priority transaction available from the input buffer, stop processing of the medium priority transaction and process the high priority transaction; and in response to the full signal de-asserted, process the medium priority transaction by sending the medium priority transaction to the output buffer; in response to the second transaction comprising a low priority transaction, process the low priority transaction, wherein when the state machine processes the low priority transaction, monitor the full signal from the output buffer while the low priority transaction is sent to the output buffer; in response to the full signal asserted and no high or medium priority transaction available from the input buffer, pause processing of the low priority transaction; in response to the full signal asserted and a high or medium priority transaction available from the input buffer, stop processing of the low priority transaction and process the high or medium priority transaction; and in response to the full signal de-asserted, process the low priority transaction by sending the medium priority transaction to the output buffer, as are now included in independent claim 15, in combination with the other elements recited, which is not found in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Applications 20200371924, 20200371925, 20200371926, 20200371935, 20210365374 and U.S. Patents 11294707, 11194617, 10915471 and WIPO Publication WO 2020243045 A1 are co-pending applications of the instant application, with similar teachings.
U.S. Patent Applications 20190303297, 20220100680, 20200004690, 20210200541, U.S. Patents 10459866, 10891240, 11029958, WIPO Publications WO 2019194916 A1, WO 2020005447 A1, WO 2020005444 A1 German Patent Application DE 102018126650 A1 teach a pipeline and empty and full indicators, backpressure signals for queues/buffers.
U.S. Patent Applications 20100057998, 20100058000, U.S. Patents 8131948, 9327082 teach arbitrating between cache accesses based on a queue fullness signal.
Chinese Patent Application CN 105740168 A teaches arbitration strategies with priorities and buffer full signals.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184